COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-09-348-CV



IN RE DAVID MICHAEL SPENCER	RELATOR



------------



ORIGINAL PROCEEDING



------------



MEMORANDUM OPINION
(footnote: 1)


------------



The court has considered relator’s petition for writ of habeas corpus and the real party in interest's response and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of habeas corpus is denied.

Relator shall pay all costs incurred in this proceeding, for which let execution issue.



PER CURIAM





PANEL:  MEIER, LIVINGSTON, and MCCOY, JJ.



DELIVERED:  October 8, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.